205 U.S. 134 (1907)
NORTHERN PACIFIC RAILWAY COMPANY
v.
SLAGHT.
No. 153.
Supreme Court of United States.
Submitted January 11, 1907.
Decided March 11, 1907.
ERROR TO THE SUPREME COURT OF THE STATE OF WASHINGTON.
Mr. Charles W. Bunn, with whom Mr. James B. Kerr was on the brief, for plaintiff in error.[1]
No counsel appeared for defendant in error.[1]
MR. JUSTICE McKENNA delivered the opinion of the court.
THIS case was submitted with No. 152, the questions being identical. On the authority of that case the
Judgment is affirmed.
MR. JUSTICE BREWER took no part in the decision of these cases.
NOTES
[1]  See abstracts of arguments in Northern Pacific Railway Company v. Slaght, ante, p. 122, argued simultaneously herewith.